Citation Nr: 0118277	
Decision Date: 07/12/01    Archive Date: 07/17/01

DOCKET NO.  98-06 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the right tonsil, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from July 1966 to July 
1970, with service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California.

The Board remanded this case back to the RO for further 
development in December 2000, and the case has since been 
returned to the Board.  In a June 2001 statement, the 
veteran's representative waived his right to have newly 
received evidence be first considered by the RO.  See 38 
C.F.R. §§ 19.37, 20.1304 (2000). 


REMAND

In December 2000, the Board remanded this case back to the RO 
for the purpose of obtaining tissue samples taken from the 
veteran at the University of California at San Francisco 
Medical Center (UCSFMC) in September 1996.  At the time of 
the remand, the Board noted that the veteran's cancer of the 
right tonsil was first medically noted in 1996.  In an August 
1997 statement, Theodore L. Phillips, M.D., opined that the 
appellant's cancer of the right tonsil was consistent with 
lesions that were "possibly associated" with Agent Orange 
exposure.  The file also included a statement from Michael G. 
Ratelle, who had two years experience working for the 
Ministry of Public Health in Thailand and who found that 
Agent Orange "more than likely" contributed to the 
development of the appellant's squamous cell carcinoma.  On 
remand, those tissue samples and a report were obtained and 
added to the record.  However, after reviewing that 
information and upon further study of the file, the Board 
observes that the biopsies upon which the diagnosis of 
squamous cell carcinoma was based were taken in April 1996 by 
Mills Peninsula Hospitals in San Mateo, California and, 
subsequently, by the UCSFMC and not the sample obtained 


in September 1996.  These biopsies were taken prior to the 
veteran's course of radiation therapy and September 1996 
surgery.  The Mills Peninsula Hospital pathology report 
indicates the material was obtained on April 12, 1996, and 
has an accession number of PS-96-01922.  The diagnosis was 
metastatic squamous cell carcinoma.  The UCSFMC pathology 
report dated on April 24, 1996, has an accession number of 
ZS96-01935 and a diagnosis of moderately differentiated 
squamous cell carcinoma of the right tonsil.  The Board 
regrets that these additional materials were not requested as 
part of the prior remand; however, as it is now apparent that 
it was the earlier samples that provided the basis for the 
diagnosis of carcinoma it is necessary these materials be 
obtained as they may be helpful in reaching a determination 
on the veteran's claim.  

Therefore, the Board finds that the noted biopsies should be 
obtained so that they may be submitted to the Armed Forces 
Institute of Pathology (AFIP) for a diagnosis and an opinion 
regarding etiology of the veteran's carcinoma of the right 
tonsil.  Accordingly, this case is REMANDED to the RO for the 
following action:

1.  After obtaining signed release forms 
from the veteran, the RO should contact 
the University of California at San 
Francisco Medical Center and Mills 
Peninsula Hospitals and obtain the biopsy 
specimens from April 1996 noted above.  
Those specimens should be associated with 
the veteran's claims file.

2.  After completion of the above 
development, the RO should return the 
veteran's claims file, with the noted 
specimens, to the Board.  The RO need not 
issue a Supplemental Statement of the 
Case unless the veteran submits evidence, 
in addition to the tissue slides, in 
support of his claim.

The purpose of this REMAND is to obtain additional 
development, and the Board intimates no opinion as to the 
ultimate outcome warranted in this case.  The veteran has the 
right to submit additional evidence and argument on this 
matter.  See generally Kutscherousky v. West, 12 Vet. App. 
369 (1999).  However, no action is required of the veteran 
until he is so notified by the RO.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


